Exhibit 10.18


SECOND AMENDMENT TO PROMISSORY NOTE


RECITALS


WHEREAS, the undersigned five corporate entities (each, a "Maker;” or
collectively, “Makers”) were each co-makers of a certain Promissory Note (the
“Note”) dated June 1, 2010, in the original stated amount of $6,987,646.00, in
favor of Teton, Ltd., a Texas limited partnership (“Payee”);


WHEREAS, the Note was previously amended by Amendment to Note dated October 1,
2010 (the “First Amendment”), to eliminate the requirement for an interest
payment to be made on October 1, 2010;


WHEREAS, Makers and Payee desire to further amend the Note to eliminate the
January 1, 2011, interest payment;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Makers and Payee hereby agree as follows:


AGREEMENT


1.           Amendment to Note.  The Note is hereby amended to eliminate the
requirement for an interest payment to be made on January 1, 2011.  As a result
of this amendment, all accrued interest from the date of the Note shall be
payable on April 1, 2011; and no payment on the Note shall be required to be
made on January 1, 2011.  The final maturity date of the Note is unchanged and
remains June 1, 2011.


2.           Makers are responsible for all costs incurred by Payee, including
without limit reasonable attorneys’ fees, with regard to the preparation and
execution of this Amendment.


3.           The execution of this Amendment shall not be deemed to be a waiver
of any Default or Event of Default.


4.           All the terms used in this Amendment which are defined in the Note
shall have the same meaning as used in the Note, unless otherwise defined in
this Amendment.  All the terms used in this Amendment which are defined in the
Stock Pledge Agreement shall have the same meaning as used in the Stock Pledge
Agreement, unless otherwise defined in this Amendment.


5.           Makers waive, discharge, and forever release Payee, Payee's
employees, officers, directors, attorneys, stockholders, and their successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that Makers have or may have had at any time up through and including
the date of this Amendment, against any or all of the foregoing, regardless of
whether any such claims, causes of action, allegations or assertions are known
to Makers or whether any such claims, causes of action, allegations or
assertions arose as  result of Payee's actions or omissions in connection with
the Note, or any amendments, extensions or modifications thereof, or Payee's
administration of the debt evidenced by the Note or otherwise, INCLUDING ANY
CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS RESULTING FROM PAYEE’S OWN
NEGLIGENCE, except and to the extent (but only to the extent) caused by Payee’s
gross negligence or willful misconduct.


6.           This Amendment is not an agreement to any further or other
amendment of the Note.




7.           Makers expressly acknowledge and agree that except as expressly
amended in this Amendment, the Note remains in full force and effect and is
ratified and confirmed.  This Amendment shall neither extinguish nor constitute
a novation of the Note or indebtedness evidenced thereby.


8.           The parties covenant and agree as follows:


(1)       The rights and obligations of the parties shall be determined solely
from the written “Loan Agreement” (as such term is defined in Section
26.02(a)(2) of the Texas Business and Commerce Code) executed and delivered in
connection with the Loan, and any oral agreements between or among the parties
are superseded by and merged into the Loan Agreement.


(2)       The Loan Agreement has not been and may not be varied by any oral
agreements or discussions that have or may occur before, contemporaneously with,
or subsequent thereto.


(3)       THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.








(signatures on next page)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Executed to be effective as of January 1, 2011.
 
 
Makers:
Payee:
   
Pegasi Energy Resources Corporation,
Teton, Ltd., a Texas limited partnership
a Nevada corporation f/n/a
By:
Notet Corp., a Texas corporation,
Maple Mountain Explorations Inc.
 
its general partner
       
By: ________________________________
 
By:  __________________________
Richard Lindermanis, Senior Vice President
W.L. Sudderth, Secretary
        and CFO
     
Pegasi Energy Resources Corporation,
 
a Texas corporation (and wholly-owned
 
subsidiary of Pegasi Energy Resources Corporation,
 
a Nevada corporation f/n/a Maple Mountain Explorations Inc.)
         
By:
___________________________________
 
       Richard Lindermanis, Vice President
     
Pegasi Operating Inc., a Texas corporation (and wholly-owned
 
subsidiary of Pegasi Energy Resources Corporation,
 
a Texas corporation)
         
By: ________________________________
   
Richard Lindermanis, Vice President
     
TR Rodessa, Inc., a Texas corporation (and wholly-owned
 
subsidiary of Pegasi Energy Resources Corporation,
 
a Texas corporation)
         
By: ________________________________
  Richard Lindermanis, Vice President      
59 Disposal, Inc., a Texas corporation (and wholly-owned
 
subsidiary of Pegasi Energy Resources Corporation,
 
a Texas corporation)
         
By: ________________________________
 
Richard Lindermanis, Vice President
 


